Citation Nr: 0402923	
Decision Date: 02/02/04    Archive Date: 02/11/04

DOCKET NO.  03-03 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an effective date earlier than August 8, 1994 
for the grant of service connection for a psychiatric 
disorder, including the issue of whether there was clear and 
unmistakable error (CUE) in an October 1996 rating decision.  


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from April 1957 to October 
1957.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Milwaukee, Wisconsin 
(the RO).

In an October 1996 rating decision, the RO granted service 
connection for a psychiatric disorder.  The RO assigned a 30 
percent rating for the disorder effective August 8, 1994.  In 
August 1998, the rating was increased to 100 percent, 
effective June 5, 1997.  In September 2001, the veteran 
submitted a statement wherein he wrote, "Can I apply for 
retroactive benefits?"  Attached was a copy of a newspaper 
article which made reference to retroactive VA benefits.  He 
was subsequently asked to clarify the basis of his claim.  In 
response, in an October 2001 statement, he wrote that he was 
medically discharged from service.  The RO construed the 
veteran's submissions as a challenge to the effective date 
for the grant of service connection.  In a May 2002 rating 
decision, the RO denied entitlement to an effective date 
earlier than August 8, 1994 for the grant of service 
connection for a psychiatric disorder, including the sub-
issue of whether there was CUE in the October 1996 rating 
decision.  The veteran perfected an appeal as to that issue.


FINDINGS OF FACT

1.  The veteran's original claim for service connection for a 
psychiatric disorder was received on August 8, 1994.  

2.  In an October 1996 rating decision, the RO granted 
service connection for a psychiatric disorder, effective 
August 8, 1994.  


CONCLUSIONS OF LAW

1.  The veteran has failed to raise a valid claim of CUE in 
the October 1996 rating decision.  38 C.F.R. § 3.105 (2003).

2.  The criteria for an effective date earlier than August 8, 
1994 for the grant of service connection for a psychiatric 
disorder have not been met.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran in essence contends that he is entitled to an 
effective date for the grant of service connection for a 
psychiatric disorder dating from his separation from service 
in October 1957.  He further contends CUE exists was made 
because he was not informed of his possible benefits at the 
time of discharge from the military.  

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issue on appeal.  
The Board will then move on to an analysis of the issue.  

The VCAA 

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence.  See, in general, the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified at 38 U.S.C.A. §§ 
5103, 5103A (West Supp. 2002)]; 38 C.F.R. § 3.159 (2003).  

The United States Court of Appeals for Veterans Claims (the 
Court) has held that the provisions of the VCAA do not apply 
to a claim based on a previous decision having been the 
result of CUE.  See Livesay v. Principi, 15 Vet. App. 165 
(2001) (en banc).  The Court found that an attempt to obtain 
benefits based on an allegation of CUE "is fundamentally 
different from any other kind of action in the VA 
adjudicative process."  Livesay, 15 Vet. App. at 178.  As 
such, an allegation of CUE does not represent a "claim" but 
rather is a collateral attack on a final decision.  The 
provisions of the VCAA, and its implementing regulation, are 
not, therefore, applicable to the adjudication of the issue 
of CUE in a prior, final decision.

In terms of the broader issue of the veteran's entitlement to 
earlier effective date, the Court has also held that the 
statutory and regulatory provisions pertaining to VA's duty 
to notify and assist do not apply to a claim if resolution of 
the claim is based on statutory interpretation, rather than 
consideration of the factual evidence.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  In 
the instant case the facts are not in dispute; resolution of 
the veteran's appeal is dependent on interpretation of the 
statutes and regulations regarding the effective date of an 
award of service connection.  As will be discussed below, the 
issue of whether the veteran is entitled to an earlier 
effective date is dependent upon whether a claim for service 
connection was filed prior to August 8, 1994.  That 
determination is dependent on the documents and evidence 
received by VA prior to August 8, 1994 (and thus are already 
of record in the veteran's VA claims folder).  As a practical 
matter, the veteran could not submit any evidence 
contemporaneous with the current appeal which could 
potentially change the outcome.  VA has no further duty, 
therefore, to notify the veteran of the evidence needed to 
substantiate his claim, or to assist him in obtaining that 
evidence, in that no reasonable possibility exists that any 
further assistance would aid the veteran in substantiating 
the claim.  See also Wensch v. Principi, 15 Vet. App. 362, 
368 (2001).

The Board observes in passing that the veteran has been 
accorded ample opportunity to present evidence and argument 
in support of his appeal of the assigned effective date.  The 
record reflects that he has been informed of the various 
requirements of law pertaining to his appeal in the January 
2003 Statement of the Case.  The veteran has not submitted or 
identified any additional evidence which would have a bearing 
on this case.

Pertinent Law and Regulations

Effective dates

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2003).  
The effective date of an award of disability compensation 
shall be the day following separation from service or the 
date entitlement arose if the claim is received within one 
year of separation, otherwise the date of claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b) 
(West 2002); 38 C.F.R. § 3.400(b)(2) (2003).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2003).  The term 
"claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2003).

CUE

An unappealed decision of the RO or the Board becomes final 
and binding and is not subject to revision on the same 
factual basis in the absence of CUE.  Previous determinations 
which are final and binding will be accepted as correct in 
the absence of CUE.  Where evidence establishes such error, 
the prior decision will be reversed or amended.  38 U.S.C.A. 
§§ 5109A, 7111 (West 2002); 38 C.F.R. §§ 3.105, 20.1400 
(2003).

The Court has defined CUE as "an administrative failure to 
apply the correct statutory and regulatory provisions to the 
correct and relevant facts. It is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  Clear and unmistakable errors "are errors that are 
undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made."  Russell v. Principi, 3 Vet. 
App. 310, 313-14 (1992).  "To prove the existence of clear 
and unmistakable error as set forth in § 3.105(a), the 
claimant must show that an outcome-determinative error 
occurred, that is, an error that would manifestly change the 
outcome of a prior decision."  Yates v. West, 213 F.3d 1372, 
1374 (Fed. Cir. 2000).

Any claim of CUE must be pled with specificity.  Andre v. 
West, 14 Vet. App. 7, 10 (2000) (per curium), aff'd sub nom., 
Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002).  This 
specific allegation must assert more than merely disagreement 
with how the facts of the case were weighed or evaluated.  In 
other words, to present a valid claim of CUE the claimant 
cannot simply request that the Board reweigh or reevaluate 
the evidence.  Crippen v. Brown, 9 Vet. App. 412 (1996).  In 
order to show that CUE occurred the evidence must show that 
the law was incorrectly applied to the facts as they were 
known at the time and that, had the error not occurred, the 
decision would have been manifestly different.  Bustos v. 
West, 179 F.3d 1378 (Fed. Cir. 1999).

When considering a claim of CUE, the determination must be 
made based on the record and the law in existence at the time 
of the prior, final decision.  Damrel v. Brown, 6 Vet. App. 
242, 245 (1994) [quoting Russell v. Principi, 3 Vet. App. 
310, 313-14 (1992)]; Pierce v. Principi, 240 F.3d 1348 (Fed. 
Cir. 2001).

Analysis

Based upon a complete review of the evidence on file, and for 
reasons and based expressed immediately below, the Board 
finds that the currently assigned effective date of August 8, 
1994 is the earliest effective date assignable for service 
connection for the veteran's a psychiatric disorder as a 
matter of law.  

The basic facts are not in dispute.  The veteran served on 
active duty from April 1957 to October 1957.  His original 
claim for service connection for a psychiatric disorder was 
received by the RO on August 8, 1994.  In October 1996, the 
RO granted service connection for a psychiatric disorder, 
effective from August 8, 1994.  

The Board has carefully reviewed the record.  See Servello v. 
Derwinski, 3 Vet. App. 196 (1992) [the Board must look at all 
communications that can be interpreted as a claim, formal or 
informal, for VA benefits].  The evidence demonstrates that 
prior to August 1994 the veteran did not submit any claim, 
either formal or informal, for service connection for a 
psychiatric disorder.  The veteran does not contend that he 
filed a specific claim for service connection for a 
psychiatric disorder in 1957 or for a number of years 
thereafter.  He readily admits that his initial claim was not 
filed until August 1994.  



While a psychiatric disorder was eventually shown to have had 
its onset in service, no claim for that disorder was received 
until August 1994.  While entitlement to service connection 
could be arguably be shown to be the date of onset, the 
"later" event in this case is the date of receipt of the 
claim, August 8, 1994.  See 38 C.F.R. § 3.400 (2003).  
Because a claim for service connection for a psychiatric 
disorder was not filed until August 8, 1994, entitlement to 
an effective date prior to August 8, 1994 for the grant of 
service connection for a psychiatric disorder is precluded as 
a matter of law.  See Shields v. Brown, 8 Vet. App. 346, 349 
(1995) [an earlier effective date cannot be granted in the 
absence of statutory authority, which requires the filing of 
a viable claim].  

The veteran has proffered a vague, general allegation of CUE.  
As justification for not filing a formal claim for service 
connection prior to 1994, the veteran says that he was 
unaware of this benefit.  He blames VA for this, stating VA 
failed to inform him of his potential entitlement to this 
benefit.  

The Court has held that erroneous advice given by a 
government employee cannot be used to estop the government 
from denying benefits.  See McTighe v. Brown, 7 Vet. App. 29, 
30 (1994).  In this case, the veteran does not contend that 
he was provided with erroneous information by VA, but rather 
that VA breached some undefined duty to inform him of 
benefits available to him.  This clearly does not amount to 
CUE.  The Board further observes that persons dealing with 
the Government are charged with knowledge of federal statutes 
and lawfully promulgated agency regulations "regardless of 
actual knowledge of what is in the [r]egulations or of the 
hardship resulting from innocent ignorance."  See Morris v. 
Derwinski, 1 Vet. App. 260, 265 (1991) [citing Fed. Crop Ins. 
Corp. v. Merrill, 33 U.S. 380, 384-85; 68 S.Ct. 1, 3; 92 
L.Ed. 10 (1947)].  

The veteran has not referenced any facts, as they were known 
at the time, that were not considered by the RO, or any 
pertinent statutory or regulatory provisions that were 
incorrectly applied to the facts, which is required in order 
to establish a valid claim of CUE.  See Damrel v. Brown, 6 
Vet. App. 242 (1994), citing Russell v. Principi, 3 Vet. App. 
310 (1992).  The VA's alleged failure to inform the veteran 
of his possible benefits at the time of discharge is not a 
basis for CUE.  

The veteran has not pled with any degree of specificity any 
error of law or fact that allegedly occurred, as required by 
law.  See Andre, 14 Vet. App. at 10.  The Board finds, 
therefore, that the veteran has failed to raise a valid claim 
of CUE in the October 1996 rating decision.  His claim of CUE 
in the October 1996 rating decision is, therefore, denied as 
a matter of law.  See Luallen v. Brown, 8 Vet. App. 92, 96 
(1995) [if the veteran fails to plead a valid claim of CUE, 
his claim should be denied as a matter of law].

As the Board understands it, the veteran is contending that 
he has suffered from psychiatric problems for many years and 
should therefore be compensated for the entire period of 
time.  To some degree, the veteran appears to be raising an 
argument couched in equity.  However, the Board is bound by 
the law and is without authority to grant benefits on an 
equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 1991 & 
Supp. 2002); Harvey v. Brown, 6 Vet. App. 416, 425 (1994). As 
explained above, the Board has decided this case based on the 
law and regulations. The Board further observes that "no 
equities, no matter how compelling, can create a right to 
payment out of the United States Treasury which has not been 
provided for by Congress."  See Smith  v. Derwinski, 2 Vet. 
App. 429, 432-33 (1992) [citing Office of Personnel 
Management v. Richmond, 496 U.S. 414, 426 (1990)]. The 
effective date assigned in this case is dictated by the date 
of filing of the veteran's claim, which is undisputed.

Conclusion

For the reasons and bases above, the Board finds that the 
preponderance of the evidence is the veteran's claim for 
entitlement to an effective date prior to August 8, 1994, for 
the grant of service connection for a psychiatric disorder.  
Because of the absence of legal merit or lack of entitlement 
under the law, the claim must be denied as a matter of law.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994).  



ORDER

Entitlement to an effective date earlier than August 8, 1994 
for the grant of service connection for a psychiatric 
disorder is denied.  



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



